       Case:15-10233-ESL13 Doc#:30 Filed:05/03/21 Entered:05/03/21 11:24:21                                Desc:
                           Dismissal Ch 13 Trustee Page 1 of 1
                               IN THE UNITED STATES BANKRUPTCY COURT
                                           District of Puerto Rico



IN RE:                                                        Case No. 15−10233 ESL
ALICIA GORBEA ALICEA
aka ALICEA GORBEA, aka ALICIA GORBEA                          Chapter 13

xxx−xx−8391
                                                              FILED & ENTERED ON 5/3/21
                         Debtor(s)



                                             ORDER DISMISSING CASE

The motion to dismiss filed by the chapter 13 trustee (docket #26), having been duly notified to all parties in interest,
and no replies having been filed, it is now

ORDERED that the instant case be and is hereby dismissed for the reasons stated in the motion to dismiss; and it is
further

ORDERED that the Clerk closes any contested matter or adversary proceeding pending in the instant case.

IT IS SO ORDERED.

In San Juan, Puerto Rico, this Monday, May 3, 2021 .
